Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
13, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed August 13, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00569-CV
____________
 
IN RE CITICORP NORTH AMERICA, INC. and ASSOCIATES
INFORMATION SERVICES, INC., Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
25, 2009, relators, Citicorp North America, Inc., and Associates Information
Services, Inc., filed a petition for writ of mandamus in this court.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relators ask this court to compel the
Honorable William R. Burke, Jr., presiding judge of the 189th District Court of
Harris County, to vacate his April 27, 2009 stay order.  




Relators
have not established their entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relators= petition for writ of mandamus and
relators= related emergency motion to stay the
trial court=s April 27, 2009 order.  
 
PER CURIAM
 
Panel consists of Justices Anderson,
Guzman, and Boyce.